Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on4/25/2022 has been entered.

Status of claims:
Claims 1-5, 7-19 and 24 are pending. Claims 6 and 20-23 were canceled.
Claims 1-5 and 10-19 are rejected herein. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1-5, and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4591136 to Leonard.

Regarding claim 1, Leonard discloses a mounting fixtures capable of mounting a sensor housing to a mounting surface, comprising:

a first part (30 or 32) comprising a first polygonal recess;

a second part 32 or 30) comprising a second polygonal recess;

at least one fastening element (34) configured to attach the first part to the second part so as to form a clamp jaw, wherein the first polygonal recess and the second polygonal recess form an essentially hexagonal recess of the clamp jaw, and
a mounting element (36) capable of attaching to the mounting surface, wherein the mounting element (36) and the second part (32 or 30) of the clamp jaw are formed integrally as one piece and serve as one piece.

Regarding claim 2, Leonard discloses the mounting fixture of claim 1, wherein the first part and the second part of the clamp jaw each comprise at least one bore hole (no numeral) configured to receive the at least one fastening element (34).

Regarding claim 3, Leonard discloses the mounting element of claim 2, wherein the at least one bore hole is threaded.

Regarding claim 4, wherein the first part and the second part of the clamp jaw are attachable to each other by at least two fastening elements (34, 34).

Regarding claim 5, wherein the first part and the second part of the clamp jaw each comprises at least two bore holes configured to receive the at least two fastening.

Regarding claim 10, Leonard discloses the mounting fixture of claim 1, further comprising at least one engagement member (44/44) configured to attach the mounting fixture to at least one further mounting fixture (10/12) via 46 (figs. 2-3).

Regarding claim 11, Leonard discloses the mounting fixture of claim 10, wherein the at least one engagement member comprises an internal dove tail feature (46, for example) configured to engage with an external dove tail feature of the at least one further mounting fixture. 

Regarding claim 12, Leonard discloses the mounting fixture of claim 10, wherein the engagement member comprises an external dove tail feature configured to engage with an internal dove tail feature of the at least further mounting fixture.

Regarding claim 13, Leonard discloses the mounting fixture of claim 1, further comprising at least two engagement members (12, 10) configured to attach the mounting fixture to at least one further mounting fixture. 
Regarding claim 14, Leonard discloses the mounting fixture of claim 13, wherein a first of the at least two engagement members comprises an internal dove tail feature, and wherein a second of the at least two engagement members comprises at least an external dove tail feature. 
Regarding claim 15, Claim 15, Leonard discloses the mounting fixture of claim 1, wherein the essentially hexagonal recess of the clamp jaw is arranged such that a first corner of the essentially hexagonal recess is directed directly towards a mounting element surface, which is a surface of the mounting element attachable to the mounting surface, and a second comer of the essentially hexagonal recess representing a most distant corner of the essentially hexagonal recess from the mounting element surface is directed away from the mounting element surface. 
Regarding claim 16, Leonard discloses the mounting fixture of claim 15, wherein the first corner and the second comer of the essentially hexagonal recess are arranged along a straight line perpendicular to the mounting element surface. 
Regarding claim 17, Similar to claim 1, Leonard discloses a mounting assembly capable of mounting a sensor housing to a mounting surface, the mounting assembly comprising: a clamp jaw (30, 32) comprising a first part (30) and a second part (32) the first part and the second part of the clamp jaw each comprising a polygonal recess and being attachable configured to | attach to each other such that recesses of the first part and the second part of the clamp jaw together form an essentially hexagonal recess; and at least one fastening element (34) , wherein the first part and the second part of the clamp jaw are configured to attach to each other by the at least one fastening element (34) so as to fixate a sensor housing in the essentially hexagonal recess, wherein at least one of the first part and the second part of the clamp jaw comprises a mounting element (36) configured to mount the mounting fixture to the mounting surface, and wherein the mounting element and the second part of the clamp  jaw are formed integrally as one piece and serve as one piece. 

Regarding 18, Leaonard discloses the mounting assembly of claim 17, wherein the at least one fastening comprises at least one of a screw, a nail, a rivet or a clamp.

Regarding claim 19, Leonard discloses the mounting element of claim 17, further comprising at least one fixation element (10 or 12) configured to attach the mounting element to the mounting surface, and wherein the fixation element comprises at least one of a screw, a nail, a rivet, and a clamp.

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 is allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant’s amendment necessitates a new ground of rejection. Accordingly, this action is made NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632